 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 6

 7   HAILO TECHNOLOGIES, LLC,

 8                               Plaintiff,                  CASE NO. 219-cv-00958-BAT

             v.                                              SECOND ORDER DIRECTING
 9
                                                             PLAINTIFF TO PROVIDE STATUS
     MOOVN TECHNOLOGIES, LLC,                                OF SERVICE
10

11                               Defendant.

12          On November 8, 2019, Plaintiff filed a status report (Dkt. 8) and an affidavit of service
13   (Dkt. 9). In the Status Report, Plaintiff indicated that it would be filing a request for entry of
14   default within 7 days “unless Moovn chooses to participate in this matter or in settlement.” Dkt.
15   8 at 2. Nothing else has been filed in this case.
16          Due to the length of time this case has been pending (the complaint was filed in June
17   2019), the Court ORDERS Plaintiff to inform the Court, by December 12, 2019, as to how it
18   intends to proceed, i.e., filing a motion for default, notice of settlement, or withdrawal of its
19   complaint.
20          DATED this 5th day of December, 2019.
21

22                                                          A
                                                            BRIAN A. TSUCHIDA
23                                                          Chief United States Magistrate Judge



     SECOND ORDER DIRECTING PLAINTIFF
     TO PROVIDE STATUS OF SERVICE - 1
